DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 09/01/2022.
Claims 1-5 and 7-20 remain pending in the application with claims 15-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al. (Appl. Phys. Lett., 2015, 107, 033901).
Addressing claims 1 and 7, Xiao discloses a semitransparent organic photovoltaic cell (Title), comprising:
	a cathode layer comprised of ITO (page 033901-1);
	a cathode buffer layer comprised ZnO (page 033901-1), located between the cathode layer and a mixed heterojunction layer comprised of tetraphenyldibenzoperiflanthene and C70 (DBP:C70, page 033901-4), located between the buffer layer and an anode buffer layer comprised MoO3, page 033901-4), located between the mixed heterojunction layer and anode layer comprised of ITO, adjacent to the anode buffer layer (page 033901-4),
	wherein the photovoltaic cell is in an inverted configuration (Title and Abstract),
	a planar heterojunction layer comprising C70 located between the cathode buffer layer and the mixed heterojunction layer, wherein the planar heterojunction layer is adjacent to the cathode buffer layer (the limitation is anticipated or alternatively, unpatentable over the disclosure of Xiao for the following reasons:
Xiao implicitly discloses the limitation based on the following reasons.  In page 033901-2, Xiao discloses the HJ POV cells has the following structure: ITO/ZnO (cathode buffer layer)/DBP:C70 (HJ layer)/MoO3 (anode buffer layer)/ITO.  In page 033901-3, Xiao discloses in the inverted PM-HJ OPV cell, the mixed HJ is replaced by C70 (planar heterojunction layer)/DBP:C70 (HJ layer).  In page 033901-4, Xiao discloses the tandem PM-HJ OPV cell having the following structure: ITO/ZnO (cathode buffer layer)/C60 (planar heterojunction layer)/DTDCTB:C60 (mixed HJ layer)/CGL, which includes MoO3 (anode buffer layer)/Ag/BPhen:C60/C70 (planar heterojunction layer)/DBP:C70 (mixed HJ layer)/MoO3 (anode buffer layer)/ITO (emphasis added), which shows in a PM-HJ architecture, the planar C60 and C70 layers are situated adjacent to the cathode buffer layer (ZnO or BPhen, Xiao discloses in page 033901-1 “e.g. bathophenanthroline (BPhen) as cathode buffers” (emphasis added)) and on the opposite side of the HJ layer from the anode buffer layer MoO3.  Therefore, the preponderance of evidence indicates that Xiao implicitly discloses that when the HJ layer DBP:C70 is replaced by PM-HJ structure C70 (planar heterojunction layer)/DBP:C70 (HJ layer), the C70 planar heterojunction layer is adjacent to the cathode buffer layer ZnO.
Alternatively, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the PM-HJ OPV cell of Xiao by situating the C70 planar heterojunction layer mentioned in page 0339901-3 adjacent to the ZnO cathode buffer layer to be consistent with the cell architecture shown in page 033901-4 where the planar heterojunction layers made of acceptor materials are situated adjacent to the corresponding cathode buffer layers in order for the OPV cell to function as intended by Xiao.

Addressing claim 2, page 033901-4 discloses the ZnO layer has a thickness of 30 nm.

Addressing claims 3 and 5, page 033901-2 discloses the DBP: C70 has several thicknesses ranging from 30 nm to 70 nm and the volume ratio of DBP to C70 is 1:8.

Addressing claim 4, page 033901-4 discloses the MoO3 layer has a thickness of 20 nm.

Addressing claim 8, page 033901-4 discloses the ZnO layer has a thickness of 30 nm.

Addressing claim 9, page 033901-4 discloses the planar C70 layer has a thickness of 7 nm.

Addressing claim 10, page 033901-4 discloses the mixed heterojunction layer has a thickness of 55 nm that falls within the claimed range.

Addressing claim 11, page 033901-3 discloses the thickness of the planar layer C70 is 9 nm and the thickness of the mixed heterojunction layer is 51 nm, which means the thickness of the planar layer is 15% of the thickness or the claimed width of the planar-mixed heterojunction.

Addressing claim 12, page 033901-4 discloses the thickness of the MoO3 layer is 20 nm.

Addressing claim 13, page 033901-4 discloses the volume ratio of DBP to C70 is 1:8.

Addressing claim 14, page 033901-4 and fig. 4a show the photovoltaic cell further comprises a second heterojunction layer DTDCTB:C60.

Response to Arguments
Applicant's arguments filed 09/01/2022 regarding the rejection of claims 1-5 and 7-14 based on the teaching of Xiao have been fully considered but they are not persuasive.  
The Applicants argued that Xiao does not disclose the limitation “the planar heterojunction layer is adjacent to the cathode buffer layer” of claims 1 and 7.  The argument is not persuasive for the following reasons:  
Xiao implicitly discloses the limitation based on the following reasons.  In page 033901-2, Xiao discloses the HJ POV cells has the following structure: ITO/ZnO (cathode buffer layer)/DBP:C70 (HJ layer)/MoO3 (anode buffer layer)/ITO.  In page 033901-3, Xiao discloses in the inverted PM-HJ OPV cell, the mixed HJ is replaced by C70 (planar heterojunction layer)/DBP:C70 (HJ layer).  In page 033901-4, Xiao discloses the tandem PM-HJ OPV cell having the following structure: ITO/ZnO (cathode buffer layer)/C60 (planar heterojunction layer)/DTDCTB:C60 (mixed HJ layer)/CGL, which includes MoO3 (anode buffer layer)/Ag/BPhen:C60/C70 (planar heterojunction layer)/DBP:C70 (mixed HJ layer)/MoO3 (anode buffer layer)/ITO (emphasis added), which shows in a PM-HJ architecture, the planar C60 and C70 layers are situated adjacent to the cathode buffer layer (ZnO or BPhen, Xiao discloses in page 033901-1 “e.g. bathophenanthroline (BPhen) as cathode buffers” (emphasis added)) and on the opposite side of the HJ layer from the anode buffer layer MoO3.  Therefore, the preponderance of evidence indicates that Xiao implicitly discloses that when the HJ layer DBP:C70 is replaced by PM-HJ structure C70 (planar heterojunction layer)/DBP:C70 (HJ layer), the C70 planar heterojunction layer is adjacent to the cathode buffer layer ZnO.
Alternatively, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the PM-HJ OPV cell of Xiao by situating the C70 planar heterojunction layer mentioned in page 0339901-3 adjacent to the ZnO cathode buffer layer to be consistent with the cell architecture shown in page 033901-4 where the planar heterojunction layers made of acceptor materials are situated adjacent to the corresponding cathode buffer layers in order for the OPV cell to function as intended by Xiao.
The Applicants further argued that in the optimal tandem structure in page 033901-4 does not show that “the planar heterojunction layer is adjacent to the buffer layer”.  The argument is incorrect because Xiao discloses the planar layer C60 layer is adjacent to the ZnO buffer layer and the planar layer C70 is adjacent to the BPhen cathode buffer layer of the CGL structure.
The Applicants also argued that the HJ cell in page 033901-2 does not disclose the planar layer C70.  The statement is correct; however, the Applicants neglected to acknowledge the disclosure in page 033901-3 where the HJ DBP:C70 layer is replaced by the PM-HJ C70/DBP:C70 structure that implicitly means the C70 layer is adjacent to the cathode buffer layer for the reasons stated above.
For the reasons above, Examiner maintains the position that Xiao discloses or makes obvious the limitation of claims 1 and 7.
With respect to the Applicants’ argument regarding claim 11, the Applicants argued that the thickness of the planar layer C70 at 9 nm is 17.65% of the thickness of the HJ layer at 51 nm, the statement is incorrect that does not actually address the limitation of claim 11.  The claim recites “the thickness of the planar layer in the planar-mixed heterojunction comprises 15% of the width of the planar-mixed heterojunction” (emphasis added), which means the thickness of the planar layer C70 at 9 nm is 15% of the thickness of the planar-mixed heterojunction C70 + DBP:C70 at 60 nm (9nm + 51nm).  This is because claim 7, on which claim 11 depends, defines the planar-mixed heterojunction layer as comprising both the planar layer and the mixed layer and not just an individual mixed layer as argued by the Applicants; thus, the thickness of the planar-mixed heterojunction layer is 60 nm as the total thickness of the planar layer of 9 nm and the mixed layer of 51 nm.  Therefore, Examiner maintains the position that Xiao discloses the limitation of claim 11.
For the reasons above, Examiner maintains the position that claims 1-5 and 7-14 are anticipated or unpatentable over the disclosure of Xiao.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/12/2022